Johns, Jr., Chancellor.
The complainant is entitled to relief, on the ground that upon the faith of Robinson’s acts, in giving him possession of the land with a promise of the title, he was induced to build the house and make the improvements. Robinson’s acts were unequivocal, and such as to warrant the complainant’s confidence. He marked the five acres off, separated them from the rest of his land by a visible boundary, and put the complainant into exclusive possession. The accident of his death alone prevented him from perfecting the legal title by a deed. The land has descended to the defendant, Rhoda Duffield, subject to the equity of the complainant, arising out of these transactions; and the complainant is entitled to be protected.
A decree was entered that the defendants convey to the complainant, his heirs and assigns, the land in controversy ; also that they be perpetually enjoined from further prosecuting the ejectment, or any other process to recover possession of the premisos.